Citation Nr: 1428005	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980, and from October 2001 to April 2006.  The Veteran died in October 2008.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died on in October 2008.  The autopsy report lists the cause of death as blunt impacts of torso and extremities in a car accident.

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 70 percent disabling. 

3.  Resolving all reasonable doubt in the appellant's favor, the most probative evidence of record indicates that the Veteran's service-connected PTSD contributed to his death.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that entitlement to service connection for the Veteran's cause of death is warranted.

The Veteran died in October 2008 in a car accident.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  The Veteran was granted entitlement to individual unemployability due to service-connected disability (TDIU) effective October 1, 2007.  

The appellant has asserted that the Veteran's fatal car accident was due to his PTSD symptoms, including suicidal tendencies and flashbacks.  See Board hearing transcript (Tr.) at 4.  She stated that the Veteran told her he was going to drive his car into a bridge, run into a tractor-trailer truck, or run into a stone wall.  She said there was a stone wall at the site of the accident, and she thinks the Veteran intended to run into it.  Tr. at 5.  She submitted several buddy statements indicating the Veteran had suicidal tendencies prior to his death.  The police report of the accident reflects that the Veteran crossed over into the lane for oncoming traffic and hit another car head on.  

A VA opinion was obtained in April 2012.  The VA examiner reviewed the police report of the accident and autopsy report, as well as the Veteran's claims file.
The VA examiner found that the Veteran's death was most likely due to a long history of wreckless driving/speeding and cognitive impairment due to excessive sedation/fatigue or disruption of sleep/wake cycle.  In regard to cognitive impairment, she stated that, "This in turn is multifactorial and caused by combination of: (a) physical infectious illness (associated with fever and diarrhea while at dialysis just before MVA); b) possible sleep disruptions associated with PTSD and Major Depression; c) ingestion of cannabis to counter dialysis-induced nausea (cannabis found in toxicology reports); and, d) ingestion of Xanax to counter dialysis-induced anxiety (alprazolam found in toxicology reports."  She further stated that  ". . . while mental problems may have played a role in untimely death, we cannot establish definitive evidence that mental health condition caused death or that death was sole or direct result of mental health conditions (i.e. PTSD and depression).  As stated above, mental health conditions more likely than not played a role in untimely death but a small role, with the largest contributors to untimely death being long history of wreckless driving . . . superimposed on more acute problems."

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2013).
  
The April 2012 VA physician found that the Veteran's mental problems more likely than not played a role in his untimely death.  The Board finds that VA opinion to be probative as the physician reviewed the claims file and provided a thorough rationale for the opinion.  The Board finds that the April 2012 VA opinion indicates that the Veteran's service-connected PTSD was a contributory cause of death.  The opinion shows that the Veteran's PTSD contributed materially, combined to cause death, and aided or lent assistance to the production of death.  There are no negative opinions of record.  A February 2012 opinion is inadequate as the VA physician noted that the Veteran's autopsy and Department of Motor Vehicle (DMV) records were missing.

Giving the appellant the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD was a contributory cause of the Veteran's death.  Accordingly, service connection for the cause of death of the Veteran is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


